Citation Nr: 1207368	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-31 937	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from October 1970 to May 1972 for which he received an honorable discharge.  The Veteran also had active military service from May 1972 to January 1976 for which he received a discharge under conditions other than honorable.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction over the case was subsequently returned to the RO in Montgomery, Alabama.  

In connection with this appeal the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO in November 2011.  A transcript of the hearing is associated with the claims file. 

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.


REMAND

The Board finds that additional development is required before the Veteran's claim on appeal is decided.  

At his November 2011 Board hearing, the Veteran reported that he injured his left knee two weeks prior to his graduation from boot camp at Fort Polk, Louisiana.  He reported that he was seen at the medical facilities and even offered a medical discharge as a result of the injury.  The Veteran reported that he wanted to continue his service rather than be medically discharged and so, was placed on a permanent profile rather than be discharged.  The Veteran reported that following the initial injury, he received regular medical treatment for his left knee at all of his duty stations, including Fort Polk, Louisiana; Fort Gordon, Georgia; and Fort Bragg, North Carolina.  

A review of the record shows that the only service records on file are the facts and circumstances surrounding the Veteran's undesirable discharge in January 1976 and the Veteran's July 1970 enlistment examination.  There are no other medical treatment notes or examination reports of record and there are no other service personnel records on file.  It appears that the only file obtained was the Veteran's disciplinary record.  Additionally, there is no indication from the record that attempts were made to obtain medical records from the individual facilities identified by the Veteran.  

As the Veteran has claimed regular medical treatment of his left knee during his honorable period of active service, the Board finds that all available avenues to obtain such treatment records must be exhausted before a decision is rendered with regard to the Veteran's claim.  

Therefore, attempts to obtain the records identified by the Veteran at his November 2011 hearing must be made.  

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C., for the following action:

1. Undertake appropriate development to obtain any outstanding, pertinent medical records.  Any additional treatment records identified by the Veteran should be obtained and associated with the claims file, to specifically include those identified by the Veteran at his August 2011 Board hearing.  

Specifically, the RO or the AMC should make a request for service treatment records and service personnel records, separate from the facts and circumstances surrounding the Veteran's January 1976 undesirable discharge, from the National Personnel Records Center (NPRC).  Additionally, the RO or the AMC should contact the medical facilities at Fort Polk, Louisiana; Fort Gordon, Georgia; and Fort Bragg, North Carolina directly for available treatment records.  

If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow them the opportunity to obtain and submit those records for VA review.

2. The RO or the AMC should undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to service connection for a left knee disability based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.  The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


